Case 2:20-bk-21022-BR       Doc 135 Filed 01/27/21 Entered 01/27/21 22:52:27     Desc
                             Main Document     Page 1 of 6



  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Kenneth Chiate (Cal. Bar No. 39554)
  2   kenchiate@quinnemanuel.com
      K. John Shaffer (Cal. Bar No. 153729)
  3   johnshaffer@quinnemanuel.com
      Eric Winston (Cal. Bar No. 202407)
  4   ericwinston@quinnemanuel.com
      Razmig Izakelian (Cal. Bar No. 292137)
  5   razmigizakelian@quinnemanuel.com
    865 South Figueroa Street, 10th Floor
  6 Los Angeles, California 90017-2543
    Telephone:    (213) 443-3000
  7 Facsimile:    (213) 443-3100

  8 Attorneys for Frantz Law Group, APLC

  9
                             UNITED STATES BANKRUPTCY COURT
 10
                              CENTRAL DISTRICT OF CALIFORNIA
 11
                                     LOS ANGELES DIVISION
 12
      In re                                      Chapter 7
 13
    GIRARDI KEESE, dba, THOMAS VINCENT           Case No. 2:20-bk-21022-BR
 14 GIRARDI

 15               Debtor.
                                                 JOINDER TO TRUSTEE’S EMERGENCY
 16                                              MOTION FOR APPROVAL OF
                                                 SETTLEMENT AND REJECTION OF
 17                                              PURPORTED AGREEMENT WITH
                                                 ACTS LAW FIRM
 18
                                                 Date: February 2, 2021
 19                                              Time: 10:00 a.m.
                                                 Place: Courtroom 1668 via ZoomGov
 20                                              Web Address:
                                                 https://cacb.zoomgov.com/j/1614873359
 21                                              Meeting ID: 1614873359
                                                 Password: 123456
 22                                              Telephone: (646) 828-7666
 23

 24

 25

 26

 27

 28
                                                                    Case No. 2:20-bk-21022-BR
       JOINDER TO TRUSTEE’S EMERGENCY MOTION FOR APPROVAL OF SETTLEMENT AND REJECTION OF
                                                 PURPORTED AGREEMENT WITH ACTS LAW FIRM
Case 2:20-bk-21022-BR       Doc 135 Filed 01/27/21 Entered 01/27/21 22:52:27              Desc
                             Main Document     Page 2 of 6



  1          Frantz Law Group, APLC (“Frantz”) hereby joins the Trustee’s Emergency Motion for Order:

  2 (1) Approving Compromise with Frantz Law Group, APLC … (2) Authorizing the Assignment of the

  3 Estate’s Interest in the Southern California Gas Leak Litigation Free and Clear … ; and

  4 (3) Authorizing Rejection of the Assumption and Lien Agreement … [ECF 123].

  5          In order to avoid burdening the Court with duplicative pleadings and declarations, Frantz

  6 hereby incorporates (a) the Joinder To Trustee’s Emergency Motions For (1) Temporary Restraining

  7 Order And Issuance Of Order To Show Cause Why A Preliminary Injunction Should Not Issue, And

  8 (2) Approval Of Settlement And Rejection Of Purported Agreement With ACTS Law Firm, and (b) the

  9 Supplemental Declaration Of James P. Frantz In Support Of Joinder To Trustee’s Emergency Motion

 10 For Temporary Restraining Order And Issuance Of An Order To Show Cause Why A Preliminary

 11 Injunction Should Not Issue, both of which have been concurrently filed in the adversary proceeding

 12 titled Miller v. Abir Cohen Treyzon Salo, LLP et al., Adv. Proc. No. 2:21-ap-01019-BR.

 13

 14 DATED: January 27, 2021                      Respectfully submitted,

 15                                              QUINN EMANUEL URQUHART & SULLIVAN, LLP

 16                                              By:     /s/ Eric Winston
                                                         Kenneth Chiate
 17                                                      John Shaffer
                                                         Eric Winston
 18
                                                         Razmig Izakelian
 19                                                      Attorneys for Frantz Law Group, APLC

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                              -1-                   Case No. 2:20-bk-21022-BR
       JOINDER TO TRUSTEE’S EMERGENCY MOTION FOR APPROVAL OF SETTLEMENT AND REJECTION OF
                                                  PURPORTED AGREEMENT WITH ACTS LAW FIRM
        Case 2:20-bk-21022-BR                     Doc 135 Filed 01/27/21 Entered 01/27/21 22:52:27                                      Desc
                                                   Main Document     Page 3 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
865 S. Figueroa Street, 10th Floor, Los Angeles, CA 90017


A true and correct copy of the foregoing document entitled: Joinder To Trustee’s Emergency Motion For Approval Of
Settlement And Rejection Of Purported Agreement With ACTS Law Firm

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January
27, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On _____, I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on January 27, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Email
Boris Treyzon, btreyzon@actslaw.com
Robert Finnerty, rfinnerty@actslaw.com

Via Overnight Mail
ABIR COHEN TREYZON SALO, LLP, a California limited liability partnership 16001 Ventura Boulevard, Suite 200 Encino,
CA 91436

Boris Treyzon Esq Abir Cohen Treyzon Salo, LLP 16001 Ventura Boulevard, Suite 200 Encino, CA 91436

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 1/27/21                    Razmig Izakelian                                                    /s/ Razmig Izakelian
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 135 Filed 01/27/21 Entered 01/27/21 22:52:27                                      Desc
                                                   Main Document     Page 4 of 6




1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

Kyra E Andrassy on behalf of Plaintiff Elissa Miller
kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
richard.buckley@arentfox.com

Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
jcrastz@hrhlaw.com

Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, LLC
jcrastz@hrhlaw.com

Ashleigh A Danker on behalf of Interested Party Courtesy NEF
Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com

Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com

Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Lei Lei Wang Ekvall on behalf of Plaintiff Elissa Miller
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Lei Lei Wang Ekvall on behalf of Trustee Elissa Miller (TR)
lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com

Richard W Esterkin on behalf of Interested Party Courtesy NEF
richard.esterkin@morganlewis.com

Timothy W Evanston on behalf of Interested Party Courtesy NEF
tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com

Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com

Andrew Goodman on behalf of Attorney William F Savino
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 135 Filed 01/27/21 Entered 01/27/21 22:52:27                                      Desc
                                                   Main Document     Page 5 of 6




Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor John Abassian
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com

Steven T Gubner on behalf of Interested Party Courtesy NEF
sgubner@bg.law, ecf@bg.law

Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
mhogan@swlaw.com, knestuk@swlaw.com

Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
razmigizakelian@quinnemanuel.com

Lewis R Landau on behalf of Creditor Virage SPV 1, LLC
Lew@Landaunet.com

Lewis R Landau on behalf of Interested Party Courtesy NEF
Lew@Landaunet.com

Daniel A Lev on behalf of Interested Party Courtesy NEF
dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com

Peter J Mastan on behalf of Interested Party Courtesy NEF
peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com

Edith R Matthai on behalf of Interested Party Courtesy NEF
ematthai@romalaw.com

Kenneth Miller on behalf of Interested Party Courtesy NEF
kmiller@pmcos.com, efilings@pmcos.com

Elissa Miller (TR)
CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com

Eric A Mitnick on behalf of Interested Party Courtesy NEF
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-21022-BR                     Doc 135 Filed 01/27/21 Entered 01/27/21 22:52:27                                      Desc
                                                   Main Document     Page 6 of 6



MitnickLaw@aol.com, mitnicklaw@gmail.com

Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
solson@vedderprice.com, scott-olson-
2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com

Leonard Pena on behalf of Interested Party Robert Girardi
lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com

Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com

Ronald N Richards on behalf of Interested Party Courtesy NEF
ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com

Philip E Strok on behalf of Interested Party Courtesy NEF
pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com

United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Eric D Winston on behalf of Creditor Frantz Law Group, APLC
ericwinston@quinnemanuel.com

Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
christopher.wong@arentfox.com, yvonne.li@arentfox.com

Timothy J Yoo on behalf of Interested Party Courtesy NEF
tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
